DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Applicant’s response filed 9/25/20.  Claims 1-2, 4-8, and 10-17 are pending.   Claims 16-17 are new.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20020046346 A1) in view of Kelly et al (US 20050033124 A1- hereinafter Kelly), and in further view of Desai (US 20140331285 A1)
. 	Evans discloses a medical information display system comprising: 
a storage which stores a medical information processing application in association with rooms in a hospital (par. 47-- The point of care system 100 captures patient data in real-time at the point of care, that is, where healthcare providers interact with their patients; Figs. 12 and 14; par. 59-storage for medical information accessible by the provider device and system ), the medical information processing application being configured to display a processing result or medical information on either a display of a portable terminal or an external display in the hospital (par. 47- physicians can use a point of care system 100 to enter, access, process, analyze and annotate data from patient records in real-time at the point of care. Thus, using the point of care system 100, a physician, who has many patients in a hospital, can visit each patient in their room, access their electronic patient record there, enter results of the current examination, evaluate their medical history); and 
processing circuitry configured to acquire the medical information to be displayed on the display (par. 47- using the point of care system 100, a physician, who has many patients in a hospital, can visit each patient in their room, access their electronic patient record there, enter results of the current examination, evaluate their medical history, electronically annotate their x-rays images and prescribe medications and treatments instantaneously as the point of care system 100 captures and organizes patient data, par. 72-computing device(s) of the system-computers include- Healthcare providers may access the LAN 400 using a desktop computer 416, a laptop computer 418 or wireless pen computer 420. In a preferred embodiment, the desktop computer 416 comprises a Compaq Deskpro 5/75 Model 630, the laptop computer 418 comprises a 
	Evans teaches the system as explained.  Evans does not disclose, but Kelly teaches a system wherein the processing circuitry further configured to:
identify the room where a portable terminal is located, (par. 17- determination of patient location, configuring device 20 to suit a particular location, configuring particular secured features of device 20 based on location and for associating device 20 with other devices in a room or attached to a patient,)and 
the processing circuitry is further configured to acquire the medical information associated with the room identified from the storage in response to detection of a change in location of the portable terminal. (par. 6- docking station advantageously provides a location identifier to a portable processing device which processes the location identifier to determine docking station location (and other information) and to upload settings and configuration information related to an identified location which is retained until a different docking station location is encountered; par. 10- The system acquires a unique location identifier code from the docking station and uses it to identify the docking station location and stores this information to identify the portable device last fixed location when in a mobile mode of operation.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans with the teaching Kelly to allow the system/device to access information associated with a patient room number and/or location.  One would have been motivated to include this feature to more 
Claim 1 recites “automatically execute the medical information processing application associated with the room identified to display the processing result or the medical information on the display in a display mode corresponding to the room.”
Kelly discloses a display, but does not expressly disclose “automatically execute the medical information processing application associated with the room identified to display the processing result or the medical information on the display in a display mode corresponding to the room.”  
Desai discloses a computing platform and device with a display which automatically executes an application and displays information based upon the location and context of the device.  (par. 5-6: The mobile device than determines a context for the mobile device based on one or more operational parameters of the device. For example, a context for the mobile device may be a current location of the device…the context for the mobile device may comprise a location for the mobile device that will be running the selected application, one or more network connections for the mobile device, one or more settings for the mobile device and a current time;   par. 114--The policy may also specify that the applications selected to be presented to the user are the doctor group of applications. The converse may also be true, where a user is locked out of specific applications based on location, e.g., when a doctor logs in to a mobile device while not at the hospital premises (e.g., as determined by GPS), the springboard might present all applications but medical/work related applications.)

Claim 1 has been amended to recite, and Evans, Kelly, and Desai do not disclose:  
storing installation information indicating presence or absence of the external display in the rooms;
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; and 
automatically executing, when the external display is installed in the identified room, the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.
Han discloses a system and method for:  storing installation information indicating presence or absence of the external display (par. 21-a controller 12 for controlling the overall operations of the corresponding source apparatus 1, and a 
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; (par. 33-device discovery operation between source and sink devices determines presence of “external device:  device and service discovery operation is performed between the source device 1 and the sink device 2 in step 410, and then a connection setup operation is performed between the source device 1 and the sink device 2 in step 411) and 
automatically executing, when the external display is installed, the medical information processing application to display the processing result or the medical information on the external display in the display mode corresponding to the room (Fig. 4, par. 33-  desired content is played on external device from source device:  a session ID and a port number are set (e.g. session_id.sub.--0, port 0), and the session is generated. The sink device 2 requests an RTSP "PLAY" to the source device 1 in step 415, the source device 1 sends a response to the RTSP "PLAY" to the sink device 2 in step 416, and then the screen mirroring operation is performed in step 418.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans, Kelly, and Desai in combination with the teaching of Han to have the system determine when the external display is installed in a particular room,  and for the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.  One would have been motivated to include this feature display information 

Claim 2. Evans and Kelly teach the system of claim 1 as explained.  Kelly further  teaches the medical information display system of claim 1, wherein the processing circuitry is further configured to acquire position information indicating a current position of the portable terminal, and identify the room where the portable terminal is located based on the position information. (par. 6, 10) At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans with the teaching Kelly to allow the system/device to access information associated with a patient room number and/or location.  One would have been motivated to include this feature to more easily track and update changes to patient status throughout a patient’s stages of care.  (Kelly, par. 5)
Claim 4. Evans teaches the medical information display system of claim 1 as explained in the rejection of claim 1.  Evans further discloses wherein the storage is further configured to store the medical information processing application in association with an operator of the portable terminal, (abstract, par. 10-Using pen-based portable computers with wireless connections to a computer network, authorized healthcare providers can access, analyze, update and electronically annotate patient data even while other providers are using the same patient record) and the processing circuitry is further configured to execute the medical information processing application associated with the operator of the portable terminal to display the processing result or the medical 
 Evans discloses that the physician can receive patient information at the point of care, but does not expressly disclose that the information or device are association with a room or location.  Kelly discloses a system/method wherein device/system operator can access (medical) information associated with an identified room or location. (par. 6, 10)   At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans with the teaching Kelly to allow the system/device to access information associated with a patient room number and/or location.  One would have been motivated to include this feature to more easily track and update changes to patient status throughout a patient’s stages of care.  (Kelly, par. 5)
Claim 5.  Evan teaches the medical information display system of claim 1, wherein the portable terminal is configured to acquire a patient ID, and the processing circuitry is further configured to acquire medical information corresponding to the patient ID. (Figs. 12 and 13, par. 56- The patient data repository 102 includes a patient locator 200, a data manager 202 and a data interface 204. The patient locator 200 generates a unique patient identifier (PID) 221 (FIG. 14) for each patient and creates and maintains a table having PIDs for all patients who have data in the patient data repository 102)
Claim 6.  Evans discloses the system of claim 1, as explained in the rejection of claim 1.  Evans does not each, but Kelly discloses teaches the medical information display system of claim 1, wherein the portable terminal is configured to acquire an identification signal from an RF tag attached to a subject, and the processing circuitry is 
Claim 7. 	 Evans discloses the medical information display system of claim 1, wherein the storage is further configured to store a work list that presents contents of work performed by an operator in time series (Fig. 5-patient reports reviewed an entries made by the medical provider on a dated timeline) and the processing circuitry is further configured to acquire the medical information based on a time indicated by the work list. 
Claim 8. 	Evans discloses the medical information display system of claim 1, wherein the portable terminal includes the display configured to display the processing result or the medical information, and the processing circuitry is further configured to display the processing result or the medical information on the display. (Figures 5-8; par. 51-53—receiving test results/medical info.)

Claim 10. Evans discloses  teaches The medical information display system of claim 1, wherein the storage is further configured to store a plurality of medical information processing applications each corresponding to type of medical information to be displayed. (Figures 5-8; par. 51-53—receiving test results/medical info.)

Claim 12. 	Evans teaches the medical information display system of claim 10, wherein the display includes a plurality of displays, and the processing circuitry is further configured to specify one of the displays according to the type of the medical information to display the processing result or the medical information on the display specified. (Figures 5-8; par. 51-53—receiving test results/medical info.)

Claim 13.    Evans teaches a server comprising: 
a storage configured to store a medical information processing application in association with a room in a hospital, the medical information processing application being configured to display a processing result or medical information on a display in the hospital; (par. 47-- The point of care system 100 captures patient data in real-time at the point of care, that is, where healthcare providers interact with their patients; Figs. 12 and 14; par. 59-storage for medical information accessible by the provider device and system ),
Evans teaches the system as explained.  Evans does not disclose, but Kelly teaches:
processing circuitry configured to identify the room where a portable terminal is located, (par. 17- determination of patient location, configuring device 20 to suit a particular location, configuring particular secured features of device 20 based on 
wherein the processing circuitry is further configured to acquire the medical information associated with the room identified from the storage in response to detection of a change in location of the portable terminal. (par. 6- docking station advantageously provides a location identifier to a portable processing device which processes the location identifier to determine docking station location (and other information) and to upload settings and configuration information related to an identified location which is retained until a different docking station location is encountered; par. 10- The system acquires a unique location identifier code from the docking station and uses it to identify the docking station location and stores this information to identify the portable device last fixed location when in a mobile mode of operation.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans with the teaching Kelly to allow the system/device to access information associated with a patient room number and/or location.  One would have been motivated to include this feature to more easily track and update changes to patient status throughout a patient’s stages of care.  (Kelly, par. 5)
Claim 13 recites “automatically execute the medical information processing application associated with the room identified to display the processing result or the medical information on the display in a display mode corresponding to the room.”
Kelly discloses a display, but does not expressly disclose “automatically execute the medical information processing application associated with the room identified to 
Desai discloses a computing platform and device with a display which automatically executes an application and displays information based upon the location and context of the device.  (par. 5-6: The mobile device than determines a context for the mobile device based on one or more operational parameters of the device. For example, a context for the mobile device may be a current location of the device…the context for the mobile device may comprise a location for the mobile device that will be running the selected application, one or more network connections for the mobile device, one or more settings for the mobile device and a current time;   par. 114--The policy may also specify that the applications selected to be presented to the user are the doctor group of applications. The converse may also be true, where a user is locked out of specific applications based on location, e.g., when a doctor logs in to a mobile device while not at the hospital premises (e.g., as determined by GPS), the springboard might present all applications but medical/work related applications.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Evans and Kelly in combination with the teaching of Desai to include automatic execution of the medical information processing application associated with the room identified to display the processing result or the medical information on the display in a display mode corresponding to the room.  As suggested by Desai, one would have been motivated to include this feature to better manage and maintain control access to resources at an enterprise computing system. (par. 25) 

storing installation information indicating presence or absence of the external display in the rooms;
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; and 
automatically executing, when the external display is installed in the identified room, the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.
Han discloses a system and method for:  storing installation information indicating presence or absence of the external display (par. 21-a controller 12 for controlling the overall operations of the corresponding source apparatus 1, and a storage unit 16 for storing such information as an operation program related to an operation of the controller 12, various applications, related contents or image data)
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; (par. 33-device discovery operation between source and sink devices determines presence of “external device:  device and service discovery operation is performed between the source device 1 and the sink device 2 in step 410, and then a connection setup operation is performed between the source device 1 and the sink device 2 in step 411) and 
automatically executing, when the external display is installed, the medical information processing application to display the processing result or the medical :  a session ID and a port number are set (e.g. session_id.sub.--0, port 0), and the session is generated. The sink device 2 requests an RTSP "PLAY" to the source device 1 in step 415, the source device 1 sends a response to the RTSP "PLAY" to the sink device 2 in step 416, and then the screen mirroring operation is performed in step 418.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans, Kelly, and Desai in combination with the teaching of Han to have the system determine when the external display is installed in a particular room,  and for the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.  One would have been motivated to include this feature display information suitable for use with a portable terminal to reduce battery consumption and improve usability of the portable device.  

Claim 15:  Evans does not disclose, but Kelly teaches the medical information display system of claim 1, wherein the circuitry is further configured to acquire and display medical information associated with a subject located within the changed location. (par. 16-17) At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans with the teaching Kelly to allow the system/device to access information associated with a patient room number and/or location.  One would have been motivated to include this 

Claims 16  and 17  	Evans, Kelly and Desai do not disclose the information display system of claim 1/ claim 13, wherein the circuitry is further configured to determine an availability of the external display in the identified room; and automatically execute, when the external display is unavailable in the identified room, the medical information processing application associated with the identified room to display the processing result or the medical information on the display of the portable terminal in the display mode corresponding to the identified room.
	Han discloses a system in which the source device (i.e. the portable device) prevents the display of information to an external device based upon defined user parameters (par. 41- Referring to respective steps 441 to 448 corresponding to the procedures of stopping the content streaming operation during the screen mirroring operation, when there is a manipulation for stopping the content reproduction by the user as defined in step 441 or the content reproduction is completed, the source device 1 triggers a "STOP" to the sink device 2 by using the "SET_PARAMETER" method of the RTSP for the session stop in step 442.)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Evans, Kelly and Desai with the teaching of Han to not display information to the external (i.e. sink device).  One have been motivated to include this feature to ensure that data is accessible and properly displayed to a user in the event of a communication or hardware failure.  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20050033124 A1- hereinafter Kelly) in view of Desai (US 20140331285 A1), and in further view of Han et al (US 20130219072 A1)
Claim 14.   Kelly teaches a portable terminal comprising:
 processing circuitry configured to acquire position information indicating a current position; (Fig. 1; par. 10-11)
a display configured to display medical information or a processing result obtained by execution of a medical information processing application retrieved based on the position information from a plurality of medical information processing applications for displaying the processing result or the medical information in each room in the hospital; (par. 10-11, par. 13- Controller 35 controls operation of device 20 based on stored pre-programmed instruction and directs processing of patient parameter data for presentation on display 45. Portable device 20 includes a data acquisition processor 50 for receiving patient parameter data from multiple different patient attached sensors. This received patient parameter data is processed by acquisition processor 50, operating in conjunction with controller 35, to provide processed patient parameter data for presentation on display 45) and
 a transceiver configured to transmit the position information to a server, and acquire the medical information associated with a room indicated by the position information from the server in response to a change in the position information. (Fig. 1; par. 10-portable device- portable processing device comprises a portable medical device such as a patient parameter monitoring device but may also be another portable 
Claim 14 has been amended to recite “automatic execution of a medical information processing application retrieved based on the position information from a plurality of medical information processing applications for displaying the processing 
Kelly discloses a display, but does not expressly disclose “automatic execution of a medical information processing application retrieved based on the position information from a plurality of medical information processing applications for displaying the processing result or the medical information in a display mode corresponding to the position information in each room in the hospital.”  Desai discloses a computing platform and device with a display which automatically executes an application and displays information based upon the location and context of the device.  (par. 5-6: The mobile device than determines a context for the mobile device based on one or more operational parameters of the device. For example, a context for the mobile device may be a current location of the device…the context for the mobile device may comprise a location for the mobile device that will be running the selected application, one or more network connections for the mobile device, one or more settings for the mobile device and a current time;   par. 114--The policy may also specify that the applications selected to be presented to the user are the doctor group of applications. The converse may also be true, where a user is locked out of specific applications based on location, e.g., when a doctor logs in to a mobile device while not at the hospital premises (e.g., as determined by GPS), the springboard might present all applications but medical/work related applications.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kelly with the teaching of Desai to include automatic execution of a medical information processing application retrieved 
Claim 14 has been amended to recite, and Kelly, and Desai do not disclose:  
storing installation information indicating presence or absence of the external display in the rooms;
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; and 
automatically executing, when the external display is installed in the identified room, the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.
Han discloses a system and method for:  storing installation information indicating presence or absence of the external display (par. 21-a controller 12 for controlling the overall operations of the corresponding source apparatus 1, and a storage unit 16 for storing such information as an operation program related to an operation of the controller 12, various applications, related contents or image data)
determine the presence or absence of the external display in the identified room based on the identified room and the installation information; (par. 33-device discovery operation between source and sink devices determines presence of “external device:  device and service discovery operation is performed between the source device 1 and the sink device 2 in step 410, and then a connection setup operation is performed between the source device 1 and the sink device 2 in step 411) and 
automatically executing, when the external display is installed, the medical information processing application to display the processing result or the medical information on the external display in the display mode corresponding to the room (Fig. 4, par. 33-  desired content is played on external device from source device:  a session ID and a port number are set (e.g. session_id.sub.--0, port 0), and the session is generated. The sink device 2 requests an RTSP "PLAY" to the source device 1 in step 415, the source device 1 sends a response to the RTSP "PLAY" to the sink device 2 in step 416, and then the screen mirroring operation is performed in step 418.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Evans, Kelly, and Desai in combination with the teaching of Han to have the system determine when the external display is installed in a particular room,  and for the medical information processing application associated with the identified room to display the processing result or the medical information on the external display in the display mode corresponding to the room.  One would have been motivated to include this feature display information suitable for use with a portable terminal to reduce battery consumption and improve usability of the portable device.  

Response to Arguments
Applicant's arguments filed 9/25/20 have been fully considered but they are not persuasive. 	
(A) 	 Applicant argues the Kelly reference does not disclose the amended feature: automatically execute the medical information processing application associated with the room identified to display the processing result or the medical information on the display in a display mode corresponding to the room.
	In response, the examiner has provided a new reference and new grounds of rejection to address the argued limitation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Vann et al (US 20130268283 A1)-  discloses verifying patient information and room location information before displaying physiological information on a medical device.
Bhattacharyya et al (“Context Aware Health Care Application,” April 2011, International Journal of Advancements in Technology, Vol. 2, No. 2, pp. 461-470)—discusses context aware patient monitoring (pp. 463) 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Rachel L. Porter/Primary Examiner, Art Unit 3626